     Case 1:19-cr-00410-TWT-CCB Document 11 Filed 12/18/19 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


UNITED STATES OF AMERICA,

V.                               Indictment: 1:19-CR-00410-TWT-CCB-1

HAKIM AMAL ARCHIBLE,
    DEFENDANT.

    HAKIM AMAL ARCHIBLE’S UNOPPOSED MOTION TO EXTEND
  DEADLINE TO FILE PRETRIAL MOTIONS AND CONTINUE PRETRIAL
                         CONFERENCE

      Comes now the defendant, Hakim Amal Archible, and moves that the Court

extend the deadline for filing pretrial motions and to extend the date of the pretrial

conference. The defendant requests an additional thirty (30) days. The defendant

in support of this motion states the following:

                                          1.

      Angela Adams, Assistant U.S. Attorney, has stated that she is not opposed to

extending the deadlines.

                                          2.

      The defendant needs additional time due to the fact that the undersigned

attorney was appointed to represent the defendant less than a week ago and the

attorney has not been able to meet with the defendant or review discovery.




                                           1
     Case 1:19-cr-00410-TWT-CCB Document 11 Filed 12/18/19 Page 2 of 4




      Wherefore, Hakim Amal Archible moves that the Court extend the motions

deadline and reschedule the Pre-trial conference.

                              Respectfully submitted,

                                  /s/Michael Saul

                                 Michael H. Saul
                                     627025
                        Attorney for Hakim Amal Archible

P.O. Box 4504
301 Washington Avenue
Marietta, Georgia, 30061
770-429-8787




                                         2
     Case 1:19-cr-00410-TWT-CCB Document 11 Filed 12/18/19 Page 3 of 4




                           CERTIFICATE OF SERVICE


      I hereby certify under penalty of perjury that I caused the attached Motion to

be served electronically to the United States.


                              This December 18, 2019.

                              Respectfully submitted,

                                   /s/Michael Saul

                                 Michael H. Saul
                        Attorney for Hakim Amal Archible
                                     627025
P.O. Box 4504
301 Washington Ave.
Marietta, Georgia, 30061
770-429-8787




                                          3
      Case 1:19-cr-00410-TWT-CCB Document 11 Filed 12/18/19 Page 4 of 4




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

UNITED STATES OF AMERICA,

V.                                Indictment: 1:19-CR-00410-TWT-CCB-1

HAKIM AMAL ARCHIBLE,
    DEFENDANT.

                       ORDER RESCHEDULING PRE-TRIAL

      The United States being unopposed to the defendant’s request for additional

time and in the interest of justice the pre-trial scheduled in this case is rescheduled

to __________________ and the defendant shall have until ______________ to

file pre-trial motions. The Court finds that the interests of justice in continuing the

pretrial motions deadline and in holding the pretrial conference substantially

outweigh the interests of the public and defendant in the speedy resolution of this

matter, and thus the Clerk is directed to count as excludable any delay occurring in

extending the motions deadline and the holding of the pretrial conference. 18

U.S.C. 3161, et set.

      Ordered this ____day of December 2019.


                       _________________________________
                          The Honorable Christopher C. Bly
                           United States Magistrate Judge




                                           4
